FARMER, J.
Plaintiff sued a former employee for breach of a non-competition agreement, as well as her new employer, whom it accused of intentionally interfering with the non-competition agreement. The trial judge granted a summary judgment in favor of the new employer, but we reverse.
The record discloses to our satisfaction the existence of triable issues on the intentional interference claim. For one, we see a conflict in the evidence as to whether the new employer had actual knowledge of the non-competition agreement. Although this defendant may now deny such knowledge,-plaintiff has shown the existence of evidence contradicting its position. Accordingly, plaintiff is entitled to offer its evidence to a jury and — if it survives a motion for a directed verdict — have the jury resolve this and other related issues.
REVERSED.
KLEIN and STEVENSON, JJ., concur.